Title: General Orders, 7 April 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Sunday. April 7. 82
                            Parole
                            C. Signs
                        
                        The Tryall of Major General McDougall having been delayed by his objecting to the president and some of the
                            Members of the Court Martial which was constituted for the purpose of trying him; and there being no rule yet established
                            by our Military Code of Laws by which the right or limitation of challenges is ascertained, but the President and Members
                            excepted against having expressed a desire to be excused from that duty, It is therefore ordered Major General Howe Preside at the said Court, and that other members be
                            appointed in the places of those who have been Challenged and declined Serving, as also of those who may be absent—The
                            Court will assemble at West Point or some convenient place in the vicinity of it on Wednesday next.
                        The Commander in Chief will review the first and Second Connecticut Brigades on thursday next at eleven
                            oClock.
                    